Citation Nr: 1041602	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984.  
He also had subsequent reserve duty.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, in that decision, the 
RO denied the issues of entitlement to service connection for a 
left shoulder disability, a cervical spine disability, and a 
lumbar spine disability.  The Veteran subsequently perfected an 
appeal.

In June 2005, the Board denied service connection for a left 
shoulder disability, a cervical spine disability, and a lumbar 
spine disability.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2007, the Court issued a judgment, vacating 
the June 2005 denial of service connection for cervical and 
lumbar spine disabilities, and remanded those issues for 
readjudication consistent with the Court's February 2007 
Memorandum Decision.  In addition, the Court affirmed the Board's 
denial of service connection for a left shoulder disability, and 
that issue is no longer on appeal.

In September 2007 and December 2008, the Board remanded the 
service connection claims for disorders of the cervical and 
lumbar spine for additional development and procedural 
consideration.  

When the case was last before the Board in October 2009, the 
service connection claims for disorders of the cervical and 
lumbar spine were again denied.  The Veteran then appealed the 
Board's decision to the Court.  In June 2010, the Court issued an 
Order, vacating the October 2009 denial of service connection for 
cervical and lumbar spine disabilities, and remanded those issues 
for readjudication consistent with the June 2010 Joint Motion for 
Remand.  




FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was not incurred during 
service or within one year of discharge from service, and it is 
not otherwise etiologically related to the Veteran's active 
service.

2.  The Veteran's lumbar spine disorder was not incurred during 
service or within one year of discharge from service, and it is 
not otherwise etiologically related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  Cervical spine disorder was not incurred or aggravated during 
active service, and the incurrence or aggravation of cervical 
spine disorder during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  Lumbar spine disorder was not incurred or aggravated during 
active service, and the incurrence or aggravation of lumbar spine 
disorder during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in October 2002 and 
September 2007, the RO and the Appeals Management Center (AMC) 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the Veteran and the 
types of evidence that will be obtained by VA.  Additionally, the 
September 2007 notice letters informed the Veteran as to 
disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial 
adjudication of the claims, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claims were readjudicated by the AMC in August 
2008, after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board concludes that the duty to notify has 
been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In cases where the Veteran cannot establish some of these 
elements, a Veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a Veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout the current appeal, the Veteran has contended that he 
has cervical and lumbar spine disorders as a result of his active 
service.  In particular, he has asserted that, during his active 
service, he sustained injuries to his cervical and lumbar spines.

Service treatment records are negative for complaints of, 
treatment for, or findings of a cervical and/or a lumbar spine 
injury or disorder.  Service treatment records do show that in 
April 1984 the Veteran had an X-ray examination of his left hand 
due to pain at the mid-line of the hand secondary to a motor 
vehicle accident.  A subsequent health record also dated in April 
1984 noted "X-ray signed out to ER, forearm, elbow and hand were 
taken[,] hit a 'Gamma Goat'."  Objective examination at that time 
revealed that the Veteran's left arm was wrapped in an ace wrap.  
Slight edema of the lateral elbow and dorsum of the hand was 
noted.  Also noted was the Veteran's complaint of pain with 
flexion.  The examiner noted "(not proportional to symptoms)."  
Mild contusion was further indicated.

Subsequent to service, the first evidence of cervical spine 
pathology is dated in March 1993.  In particular, according to a 
private hospital emergency department record dated at that time, 
the Veteran complained of chest pain and back pain between his 
scapula, which began after shoveling snow.  Physical examination 
of the back revealed tense upper muscles and tender paraspinous.  
The diagnosis was back strain.

VA X-rays taken of the Veteran's cervical spine in October 2001 
reflected straightening of the normal lordosis which was most 
probably due to muscle spasm.  Later, in February 2002, the 
Veteran underwent a physical examination of his neck due to 
complaints of chronic neck pain "for years."  This evaluation 
indicated that the active range of motion of his neck was within 
normal limits.  The examiner provided an impression of recurrence 
of chronic non-malignant neck pain without clinical neurological 
deficits and nonspecific imaging changes associated with physical 
deconditioning.

The first competent post-service evidence of lumbar spine 
pathology is dated in June 1988, approximately four years after 
the Veteran's separation from active service.  Specifically, at 
that time, the Veteran sought private medical care for a one 
month history of intermittent low back pain.  The first competent 
evidence of a diagnosed disability of the lumbar spine is dated 
in July 1991.  In particular, multiple private medical records 
dated at that time provide a pertinent diagnosis of a herniated 
disc at the L4-L5 level.  In a November 1999 medical statement 
from the Veteran's private physician, Dr. APC, it indicated that 
the Veteran was under his care for LS [lumbosacral] radiculopathy 
and should avoid exercises.

Subsequent medical records dated through July 2002 reflect 
treatment for, and evaluation of, a lumbar spine disorder 
variously diagnosed as apparent lumbar disc herniation at the L5-
S1 level to the left, herniated nucleus pulposus at the L4-L5 
level, degenerative changes in the lower lumbar region, 
discogenic disease at the L5-S1 level with mild bulging of the 
annulus fibrosus, lumbosacral radiculopathy, moderate to severe 
degenerative disc disease at the L5-S1 level, and low back pain.

In an April 2004 medical statement Dr. APC noted that the Veteran 
was under his care for lumbosacral and cervical radiculopathy 
after trauma in 1984.  In September 2008 the Veteran submitted a 
medical statement from Dr. MEF, a private physician, which noted 
the following: "  I have read [the Veteran's] medical file and 
examined him.  I found that [the Veteran's] sign and symptoms are 
compatible with a violent fall.  His medical records show neck 
and back injuries had happened before 1991. On April 6, 1984 at 
TMC #4... treated [the Veteran] [for] the fall that he suffered.  
In his statement he alleged that the pain [the Veteran] describes 
is not proportional to the symptoms of forearm, elbow, and hand.  
The pain that the doctor describe was more compatible to a neck 
and back injury.  It is so that he prescribed a treatment that 
concurred with the neck and back systems."

In written statements by the Veteran in February 2005 and October 
2007 he noted that he had an accident in 1984 during one of the 
military exercises where the vehicle he was in flipped over and 
he fell out.  He stated that he injured his arm, the disks, and 
cervical spine.  He stated further that from that time he has 
suffered from lumbar and cervical spine disorders that have 
caused other conditions like carpel tunnel syndrome in both arms.

Based upon the foregoing, the Board finds that a preponderance of 
the evidence is against a finding that the Veteran's current 
cervical and lumbar spine disorders are related to his period of 
active duty service.  In this regard, service treatment records 
are negative for any complaints or findings related to the 
cervical and/or lumbar spine.  Moreover, as noted above, the 
first medical evidence of any cervical spine complaints is from 
1993 and the first medical evidence of any lumbar spine 
complaints is from 1988.  Neither of these dates is within one 
year of active service.   

The Veteran has proffered the private medical statement of Dr. 
MEF which suggests an association between the Veteran's in-
service treatment of his left forearm, elbow, and hand secondary 
to a motor vehicle accident and his current cervical and lumbar 
spine disorder.  The Board finds that Dr. MEF's opinion of a 
relationship between the Veteran's back and neck disorders and 
service is based on pure speculation as there was clearly no 
indication of injury to either the neck or back in the April 1984 
service treatment record, to support his rationale.  The law 
provides that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2009); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the opinion 
does not provide the required degree of medical certainty.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, a 
medical opinion premised upon an unsubstantiated account is of no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

In this regard, the Board finds the Veteran's statements made to 
his private physicians, which serve as the bases for their 
opinions in favor of his claims, to be inherently unreliable and 
not credible.  Notably, the 1988 medical record which includes 
complaints made by the Veteran of lumbar spine problems, also 
mention that he had had such pain for only one month.  Moreover, 
it was not until 1991 that any lumbar spine pathology was 
diagnosed.  With respect to the cervical spine, the Veteran's 
statements that he injured his cervical spine during service is 
not credible because the first post-service evidence of cervical 
spine complaints came in 1993, where the Veteran complained of 
neck and back pain after shoveling snow.  In 2002, the Veteran 
complained of neck pain for years, but did not indicate that it 
had been ever since an accident during service.  The Board finds 
that the statements made to medical professionals at the time of 
the initial cervical and lumbar complaints (which were made in 
1993 and 1988, respectively) for the purpose of receiving medical 
treatment are more probative than those made to his private 
physicians years later in conjunction with a claim for VA 
compensation benefits.  

In addition, to the extent that Dr. APC is attempting to link the 
Veteran's current neck and back disorders to his period of active 
service, his medical statement that the Veteran is under his care 
for LS and cervical radiculopathy after trauma in 1984 is neither 
competent nor probative evidence that such a relationship exists.  
Evidence that is simply the information recorded by the medical 
examiner from the Veteran, unenhanced by any additional medical 
comment by that examiner does not constitute "competent medical 
evidence."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, it is noted that this history is not consistent with 
the facts found in the Veteran's service treatment records.

To the extent the Veteran is claiming continuity of cervical and 
lumbar symptoms since service, this does not establish that 
chronic neck and back disabilities were exhibited in service.  
Even assuming that he had neck and back complaints since service 
there is no competent evidence linking the complaints of neck and 
back symptoms since service to current cervical and lumbar spines 
pathology.  The first competent evidence of a cervical spine 
problems is dated in March 1993, almost ten years after the 
Veteran's separation from active military duty.  This gap between 
service and the first documented post-service medical evidence of 
a possible cervical spine condition provides highly probative 
evidence against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection).  Moreover, the medical records from the 
time of his first complaints indicate that the Veteran attributed 
his back problems to causes other than an inservice injury.

Further, the first medical evidence of a diagnosis of a cervical 
spine disorder is dated in October 2001, over 17 years after the 
Veteran's discharge from active military duty.  Specifically, X-
rays taken of the Veteran's cervical spine in October 2001 showed 
straightening of the normal lordosis which was most probably due 
to muscle spasm.  As noted above, the claims file contains no 
competent evidence supporting a finding of an etiological 
relationship between the Veteran's cervical spine disability and 
his period of active service.

The first medical evidence of lumbar spine pathology is dated in 
June 1988, several years after the Veteran's separation from 
active military duty.  Further, the first competent evidence of a 
diagnosis of a lumbar spine disorder is dated in July 1991, 
approximately 7 years after the Veteran's discharge from active 
military duty. See Maxson, supra.  Specifically, multiple private 
medical records dated in July 1991 provide pertinent diagnosis of 
a herniated disc at the L4-L5 level.  Furthermore, despite the 
subsequent evidence of continued treatment for, and evaluation 
of, a variously diagnosed lumbar spine disability, the claims 
file contains no competent evidence supporting a finding of an 
etiological relationship between any such disorder and the 
Veteran's period of active service.

In view of the absence of inservice finding of a cervical or 
lumbar spine injury or disorder, the lengthy period following 
service without treatment, and the Veteran's incredible 
statements about his inservice cervical and lumbar spine 
injuries, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claims.  The Board 
recognizes the Veteran's contentions that he has had continuous 
symptoms associated thereto since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. at 307.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
cervical and lumbar spine symptoms, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a cervical or lumbar spine disorder) and post-service 
treatment records (showing no complaints, symptoms, findings or 
diagnoses associated thereto for several years, and no probative 
medical evidence linking the reported symptoms to service) 
outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board 
is sympathetic to the Veteran's claims, and he is certainly 
competent to describe that which he experienced in service, any 
contentions by the Veteran that he has current cervical and 
lumbar spine disorders that are etiologically  related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to render 
a probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board notes the Veteran was not afforded a VA examination in 
conjunction with his claims.  In this regard, a VA examination or 
opinion is necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to a cervical 
or lumbar spine injury or disorder.  Without such evidence, and 
because the competent and credible post-service evidence suggests 
that his lumbar and cervical spine complaints had their onset 
several years after service, there is absolutely no competent 
post-service medical evidence which suggests that the currently 
diagnosed cervical and lumbar spine disorders are in any way 
related to the Veteran's period of active service.  Moreover, the 
Board finds that the Veteran's statements to the effect that he 
injured his cervical spine and his lumbar spine during service to 
be inherently incredible and unreliable, and contradicted by the 
evidence of record.  Therefore, no VA examination is warranted.

Accordingly, as the competent medical evidence of record does not 
demonstrate that the Veteran's cervical and lumbar spine 
disorders were shown in service or have been found to be 
otherwise related to his active service, the Board must conclude 
that preponderance of the evidence is against the Veteran's 
claims for service connection for cervical and lumbar spine 
disorders.  The doctrine of reasonable doubt is not, therefore, 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


